Exhibit 10.3

AMENDMENT NO. 1 TO TERM LOAN AGREEMENT

This AMENDMENT NO. 1 TO TERM LOAN AGREEMENT (this “Agreement”) dated as of
July 16, 2015, is made by and among PANERA BREAD COMPANY, a Delaware corporation
(the “Borrower”), BANK OF AMERICA, N.A., a national banking association
organized and existing under the laws of the United States, in its capacity as
Administrative Agent for the Lenders (this and each other capitalized term used
in this Agreement and not otherwise defined herein shall have the meaning given
to such term in the Term Loan Agreement (as defined below)), and each of the
Lenders signatory hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Term Loan Agreement dated as of June 11, 2014 (as hereby
amended and as from time to time hereafter further amended, modified,
supplemented, restated, or amended and restated, the “Term Loan Agreement”),
pursuant to which the Lenders have made available to the Borrower a term loan
facility;

WHEREAS, the Borrower desires to amend the Term Loan Agreement as set forth
below, and the Administrative Agent and the Lenders signatory hereto are willing
to effect such amendments on the terms and conditions contained in this
Agreement;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Amendments to Term Loan Agreement.

1.01 Section 7.03. Section 7.03(d) of the Term Loan Agreement is hereby amended
by deleting it in its entirety and substituting in lieu thereof the following:

“(d) Guarantees of any Subsidiary in respect of Indebtedness otherwise permitted
hereunder so long as such Subsidiary is a Guarantor hereunder, including without
limitation obligations arising under (i) the Credit Agreement dated as of
July 16, 2015 among the Borrower, the lenders party thereto and Bank of America,
as administrative agent, and (ii) the Term Loan Agreement dated as of July 16,
2015 among the Borrower, the lenders party thereto and Bank of America, as
administrative agent, in each case, as the same may be from time to time
amended, restated, supplemented or otherwise modified;”

1.02 Section 7.09. Section 7.09 of the Term Loan Agreement is hereby amended by
deleting it in its entirety and substituting in lieu thereof the following:

“7.09 Burdensome Agreements. The Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly, enter into, or permit to exist, any
Contractual



--------------------------------------------------------------------------------

Obligation that (a) encumbers or restricts the ability of (i) any Subsidiary to
pay any Indebtedness owed by it to the Borrower, (ii) any Subsidiary to
Guarantee the Indebtedness of the Borrower or any Subsidiary under this
Agreement, (iii) any Subsidiary to make loans or advances to the Borrower,
(iv) any Subsidiary to transfer any of its property to the Borrower, (v) any
Subsidiary to make Restricted Payments to the Borrower or any Subsidiary, or
(vi) the Borrower or any Subsidiary to pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, (b) requires the grant of any security for any obligation if such
property is given as security for the Obligations, except (in respect of any of
the matters referred to in clauses (a) or (b) above) pursuant to (A) this
Agreement and the other Loan Documents, (B) any document or instrument governing
Indebtedness (1) incurred pursuant to Section 7.03 or (2) otherwise permitted
under this Agreement, (C) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 7.05
pending the consummation of such sale or (D) customary restrictions in
organization documents of any Subsidiary that is not wholly-owned.”

2. Effectiveness; Conditions Precedent. This Agreement shall become effective
upon the receipt by the Administrative Agent of executed counterparts of this
Agreement, each of which shall be originals or telecopies or other electronic
imaging transmission (e.g. “pdf” via e-mail), duly executed by the Borrower, the
Administrative Agent and the Required Lenders.

3. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01 of the Term Loan Agreement, there has been no
event or circumstance either individually or in the aggregate that has had or
could reasonably be expected to have a Material Adverse Effect;

(b) The execution, delivery and performance by the Borrower of this Agreement,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of the
Borrower’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Material Contracts to which the Borrower is a party or
affecting the Borrower or the properties of the Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) violate any Law, except where such violation could not
reasonably be expected to have a Material Adverse Effect.

4. Entire Agreement. This Agreement, together with all the Loan Documents, sets
forth the entire understanding and agreement of the parties hereto in relation
to the subject matter hereof and supersedes any prior negotiations and
agreements among the parties relating to such subject matter.



--------------------------------------------------------------------------------

5. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Term Loan Agreement and all other Loan Documents
are hereby confirmed and ratified in all respects and shall be and remain in
full force and effect according to their respective terms.

6. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.

7. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York and shall be
further subject to the provisions of Section 10.14 of the Term Loan Agreement.

8. Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

9. References. On or after the date hereof, all references in any of the Loan
Documents to the “Term Loan Agreement” shall mean the Term Loan Agreement, as
amended by this Agreement.

10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, and each of the Lenders,
and their respective successors, legal representatives, and assignees to the
extent such assignees are permitted assignees as provided in Section 10.06 of
the Term Loan Agreement.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

PANERA BREAD COMPANY, as Borrower By:

/s/ Michael J. Bufano

Name: Michael J. Bufano Title: Senior Vice President, Chief Financial Officer

Panera Bread Company

Amendment No. 1 to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:

/s/ Kelly Weaver

Name: Kelly Weaver Title: Vice President

 

Panera Bread Company

Amendment No. 1 to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:

/s/ Anthony Luppino

Name: Anthony Luppino Title: Vice President

 

Panera Bread Company

Amendment No. 1 to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Darcy McLaren

Name: Darcy McLaren Title: Director

 

Panera Bread Company

Amendment No. 1 to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:

/s/ Elizabeth Sullivan

Name: Elizabeth Sullivan Title: Senior Vice President

 

Panera Bread Company

Amendment No. 1 to Credit Agreement

Signature Page